DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107518843 A (hereinafter Xu).
As for claim 13, Xu discloses in Figs. 13-15, for example, a floor cleaning system having a flat headed mop having a pole and a mop head (Figs. 13 and 14), the mop head having a mop pad and a surface opposite the mop pad (Figs. 13 and 14), the system comprising: at least one compartment (not labeled but shown in Fig. 13);  and a wringing assembly fluidly coupled to the at least one compartment (Figs. 13-15), the wringing assembly having a housing with a slot (rightmost wringing assembly shown in Fig. 15), the slot being defined by a first wall, a second wall and a pair of side walls (Figs. 13 and 15, more particularly, Fig. 15; but also reference Figs. 16 and 17 showing the pair of side walls), the second wall extends vertically farther from the at least one compartment than the first wall (rightmost part of Fig. 15 as mentioned above) wherein the second wall further includes a relief slot configured to receive at least a portion of the pole when the mop head is inserted into the slot (Figs. 13-15; rightmost wringing assembly shown in Fig. 15).
As for claim 14, wherein the pair of sidewalls extend vertically farther from the at least one compartment than the first wall (Figs. 13-15).
	As for claim 15, wherein the wringer assembly further includes at least one roller 124 disposed at least partially within the slot (reference Figs. 8, 17 and 20) and operably coupled to the housing to “move” (the roller 124 can rotate) from a first position to a second position when the flat headed mop is withdrawn from the slot, the at least one roller 124 being disposed to engage the surface of the mop head when the mop head is inserted into the slot (Figs. 13-15).
	As for claim 16, further comprising a blade 123 disposed within the slot opposite the at least one roller 124 (reference Figs. 5, 8 and 20), the blade 123 being configured to extract fluid from the mop pad when the mop head is inserted into the slot.

5.	Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2011/0099745 (hereinafter Van Landingham, Jr. et al.).
As for claim 17, Van Landingham, Jr. et al. discloses in Figs. 1, 5, 13  and 15-17, for example, a floor cleaning system having a flat headed mop 23 having a pole and a mop head, the mop head having a mop pad and a surface opposite the mop pad (Figs. 15 and 16; paragraph [0040]; also reference Figs. 31-36), the system comprising: a frame 50 (Fig. 1); at least one housing/bucket 2 defining a compartment removably coupled (e.g., through axle 60 and bearings 64, if desired; Fig. 1) to the frame 50, the compartment 2 having a length and a width (Fig. 1); a member defined by a planar support 27 disposed within the at least one compartment 2 (within mop compartment 20 which is in bucket 2; Figs. 5 and 17; paragraphs [0038] and [0040]), the member 27 having a plurality of walls (see back of planar support or member 27 defining a reinforcement structure made up of “walls” in Fig. 17) spaced apart from each other along the length of the at least one compartment 2 or 20 (Fig. 17); and a wringer or wringing assembly 200 fluidly coupled to the at least one compartment 2 (wringing assembly 200 is located over opening defined by rim 6 of bucket 2; Fig. 5; paragraph [0037]), the wringing assembly 200 having a housing with a slot sized to receive the flat headed mop (Fig. 5; reference Figs. 15 and 16); and a blade defined by overspill wall 11 deemed fixedly disposed in the slot (Figs. 5 and 13) and configured to extract (capable of extracting) fluid from the mop pad, if so desired.
	As for claim 18, wherein the member 27 includes a scrubbing plate portion defined by agitator blades 19a or 19b having horizontally extending fins 29 (Figs. 5 and 17; paragraph [0040]).
	As for claim 20, wherein the plurality of walls (see back of planar support or member 27 defining a reinforcement structure made up of “walls” in Fig. 17) are parallel to the width of the at least one compartment 2 (Fig. 5; paragraph [0040]).
	
Allowable Subject Matter
5.	Claims 7-12 are allowed.
Claim 7 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 7, in particular, a post rotatably coupled to and extending from the wringing assembly, the post being rotatable about an axis extending axially through the post.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 19 (in combination with claim 17), in particular, wherein the member includes a first wall and a second wall extending along the length of the at least one compartment, the second wall having a relief area sized to receive the handle of the flat headed mop.

Conclusion
6.	Applicant’s arguments with respect to claims 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723